DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/25/2022.
Status of the Application
	Claim 18 has been cancelled. Claims 1-17 and 19 are currently pending in this application, with claims 2-17 withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (Hereafter, “Cho”) [US 2018/0267663 A1] in view of Afrouzi et al. (Hereafter, “Afrouzi”) [US 11,274,929 B1].
In regards to claim 1, Cho discloses an optical device ([0002] The present invention relates to a terminal configured to process data based on a light emitting element and at least one sensor and a method of controlling therefor.) comprising: a first light emitting device configured to emit a plurality of ([0015] a light emitting unit configured to include a plurality of light emitting elements and emit a light to a space corresponding to an image received via the camera); at least one sensor device configured to detect a received light, which is the emitted ([0015] a first sensor configured to sense a pixel-based data); and a controller configured to calculate a parallax distance from a pattern of the detected received light, and acquire depth information of the target area by using the calculated parallax distance ([0015] a controller configured to control a light emitting element to emit a light to a space corresponding to a part of a plurality of the light emitting elements according to a predetermined time or an interval to extract depth information on a part of the image, the controller configured to control the first sensor to sense a pixel data in a manner of being activated according to a light emission time or an interval of the light emitting element), wherein the first light emitting device ([Fig. 2A] the light emitting unit 124) comprises: at least one light emitting unit including at least one light emitting element and configured to emit light of a specific wavelength ([0166] As mentioned in the foregoing description, a plurality of the light emitting elements included in the light emitting unit 124 may correspond to a VCSEL corresponding to one of infrared light diodes. Each of a plurality of the light emitting elements can emit an infrared light to a subject. For example, when a light emitting element emits an infrared light, it may indicate that the VCSEL emits an infrared light. And, a light emitted by the light emitting element may correspond to a light having a wavelength of a specific range.); and ([0296] Meanwhile, for example, the first sensor may correspond to an asynchronous sensor. Hence, the terminal according to the present invention senses a subject (or, object) via the camera or a preview image of the camera, obtains data on tracking and the like according to a movement of the subject, and processes the data through a combination of the asynchronous sensor and the light emitting elements in environment shown in FIG. 16.), and the controller is configured to control the sensor device so that the sensor device operates in synchronization with a point of time when the light emitting element emits light ([0297] The terminal including the light emitting elements and at least one sensor controls fast synchronization between the light emitting element and the at least one sensor to maximize power, sensing, efficiency of a system. For example, if the light emitting element emits a light of a specific wavelength and projects the light to a specific area, the asynchronous sensor receives the light of the specific wavelength emitted from the light emitting element and senses a change of the light, i.e., an event, to obtain and process various data such as a subject, a movement tracking of the subject, and the like. [0297] The terminal including the light emitting elements and at least one sensor controls fast synchronization between the light emitting element and the at least one sensor to maximize power, sensing, efficiency of a system. For example, if the light emitting element emits a light of a specific wavelength and projects the light to a specific area, the asynchronous sensor receives the light of the specific wavelength emitted from the light emitting element and senses a change of the light, i.e., an event, to obtain and process various data such as a subject, a movement tracking of the subject, and the like.).
Afrouzi discloses an optical device comprising: a first light emitting device configured to emit a plurality of line pattern lights spaced apart from each other to a target area ([Col. 93] In some embodiments, the set of preset light emitting devices may include a single source of light turned into a pattern (e.g., a line light emitter with an optical device, such as a lens), a line created with multiple sources of lights (such as LEDs) organized in an arrangement of dots that appear as a line, or a single source of light manipulated optically with one or more lenses and an obstruction to create a series of points in a line, in a grid, or any desired pattern.); at least one sensor device configured to detect a received light, which is the emitted line pattern light, that is reflected from the target area ([Col. 112] In some embodiments, an IR illuminator projects a pattern of dots or lines onto an object within the field of view of the camera. The camera captures images of the projected pattern, the pattern being distorted in different ways depending the amount and type of debris collected.); and a controller configured to calculate a parallax distance from a pattern of the detected received light, and acquire depth information of the target area by using the calculated parallax distance ([Col. 25] In some embodiments, at least one infrared line laser positioned at a downward angle relative to a horizontal plane coupled with at least one camera may be used to determine the depth of multiple points across the uneven surfaces from captured images of the line laser projected onto the uneven surfaces of the object.), wherein the first light emitting device comprises: at least one light emitting unit including at least one light emitting element and configured to emit light of a specific wavelength; and a first optical member configured to generate light emitted from the at least one light emitting unit into at least one line pattern light ([Col. 93] In some embodiments, the set of preset light emitting devices may include a single source of light turned into a pattern (e.g., a line light emitter with an optical device, such as a lens), a line created with multiple sources of lights (such as LEDs) organized in an arrangement of dots that appear as a line, or a single source of light manipulated optically with one or more lenses and an obstruction to create a series of points in a line, in a grid, or any desired pattern.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cho with the emitting of a line light pattern from the emitting device for the capturing by the camera as taught by Afrouzi to determine depth locations of target objects and/or the target area [See Afrouzi].

	Claim 19 is substantially the same as claim 1 and is thus rejected for reasons similar to those in rejecting claim 1.  Furthermore regarding claim 19, Cho discloses a camera comprising an optical device ([0165] The light emitting unit 124 can be deployed near the camera 121. For example, as shown in FIG. 2A, the light emitting unit 124 can be deployed in the vicinity of the camera 121b. Although it is not depicted, the light emitting unit 124 and the camera 121b can be formed in a uni-body shape.).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482